Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the patent or
application, as the case may be, names another inventor and was effectively filed before the
effective filing date of the claimed invention.

Claims 1, 12, 15 and 18 are rejected under 35 U.S. C. 102(a)(2) as being anticipated by Furtak (US 2021/0281591 A1).
Per claim 1, Furtak teaches
An apparatus comprising: at least one processing device comprising a processor coupled to a memory; where the at least one processing device is configured: to receive storage access protocol commands directed by one or more host devices to storage devices of a storage system over a storage area network; to generate statistics relating to the received storage access protocol commands; to process the generated statistics in a machine learning system trained to recognize anomalous access patterns to the storage devices over the storage area network (Claim 18: The data storage and access system associated with an enterprise system of claim 11, wherein determining the anomaly data comprises: determining the one or more flagged network accesses to the enterprise system based on inputting the comparison data into a machine learning dataset, wherein the one or more flagged network accesses (to a storage device) are statistical outliers that are output from the machine learning dataset.) and to generate an alert indicative of an access anomaly based at least in part on the processing of the generated statistics in the machine learning system (¶76: Referring back to FIG. 2, at block 212, the detector system 112 may provide the anomaly data indicating the flagged (alert) network accesses to the authentication system 114. Based on the anomaly data, the authentication system 114 may provide instructions to direct one or more systems from environment 100 to prevent and/or restrict access to the enterprise system 108.).
Per claim 12, Furtak teaches
The apparatus of claim 1 wherein the at least one processing device is further configured to initiate one or more remediation actions responsive to the alert (¶76: Referring back to FIG. 2, at block 212, the detector system 112 may provide the anomaly data indicating the flagged (alert) network accesses to the authentication system 114. Based on the anomaly data, the authentication system 114 may provide instructions to direct one or more systems from environment 100 to prevent and/or restrict access to the enterprise system 108.).
Regarding Claim 15
A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code, when executed by at least one processing device comprising a processor coupled to a memory, causes the at least one processing device: to receive storage access protocol commands directed by one or more host devices to storage devices of a storage system over a storage area network; to generate statistics relating to the received storage access protocol commands; to process the generated statistics in a machine learning system trained to recognize anomalous access patterns to the storage devices over the storage area network; and to generate an alert indicative of an access anomaly based at least in part on the processing of the generated statistics in the machine learning system (Refer to Claim 1 Rejection).
Regarding Claim 18
A method comprising: receiving storage access protocol commands directed by one or more host devices to storage devices of a storage system over a storage area network; generating statistics relating to the received storage access protocol commands; processing the generated statistics in a machine learning system trained to recognize anomalous access patterns to the storage devices over the storage area network; and generating an alert indicative of an access anomaly based at least in part on the processing of the generated statistics in the machine learning system; wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Refer to Claim 1 Rejection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furtak (US 2021/0281591 A1) and in further view of Stabrawa (US 2020/0371700 A1). 
Regarding Claim 2
Furtak does not disclose the following limitation “wherein the storage access protocol commands comprise at least one of commands in a Small Computer System Interface (SCSI) access protocol and commands in a Non-Volatile Memory Express (NVMe) access protocol”
Stabrawa discloses:
The apparatus of claim 1 wherein the storage access protocol commands comprise at least one of commands in a Small Computer System Interface (SCSI) access protocol and commands in a Non-Volatile Memory Express (NVMe) access protocol (¶177: The storage protocol may be the Small Computer System Interface (SCSI) command protocol … the block-level interface may provide block-level access using any storage protocol that transfers data with a data transfer protocol, such as NVMe over Fabrics or any other combination of storage protocol and data transfer protocol known now).
Given the teaching of Stabrawa, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teaching of Furtak in order to integrate a feature in which a storage protocol comprises of a SCSI and an NVMe. One of ordinary skill in the art would have been motivated to do so because Stabrawa recognizes that by implementing this feature an SCSI can command an NMVe to transfer data in a storage protocol.  
Regarding Claim 3
Furtak does not disclose the following limitation “wherein the SCSI access protocol comprises at least one of a SCSI over Fibre Channel (SCSI-FC) access protocol and an Internet SCSI (iSCSI) access protocol, and the NVMe access protocol comprises at least one of an NVMe over Fibre Channel (NVMeoFC) access protocol, an NVMe over Fabrics (NVMeoF) access protocol, and an NVMe/ Transmission Control Protocol (TCP) access protocol.”
Stabrawa discloses:
The apparatus of claim 2 wherein the SCSI access protocol comprises at least one of a SCSI over Fibre Channel (SCSI-FC) access protocol and an Internet SCSI (iSCSI) access protocol, and the NVMe access protocol comprises at least one of an NVMe over Fibre Channel (NVMeoFC) access protocol, an NVMe over Fabrics (NVMeoF) access protocol, and an NVMe/ Transmission Control Protocol (TCP) access protocol (¶177: “the block-level interface may provide block-level access using any storage protocol that transfers data with a data transfer protocol, such as SCSI over Fibre Channel, SCSI RDMA Protocol (SRP) over Remote Direct Memory Access (RDMA), iSCSI over TCP/IP, NVMe over Fabrics, NVMe over Fibre Channel, or any other combination of storage protocol and data transfer protocol known now or discovered in the future.”).
Given the teaching of Stabrawa, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teaching of Furtak in order to integrate a feature in which a storage protocol comprises of a SCSI that uses a SCSI-FC and iSCSI in order to access an NVMe over Fabrics (NVMeoF). One of ordinary skill in the art would have been motivated to do so because Stabrawa recognizes that by implementing this feature an SCSI can command an NMVe to transfer data in a storage protocol.  
Claims 4, 5, 7, 8, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furtak (US 2021/0281591 A1) and in further view of Nambiar (US 2019/0163371 A1). 
Regarding Claim 4
Furtak does not disclose the following limitation “wherein generating statistics relating to the received storage access protocol commands comprises generating separate sets of statistics for respective ones of the storage devices” 
Nambiar discloses:
The apparatus of claim 1 wherein generating statistics relating to the received storage access protocol commands comprises generating separate sets of statistics for respective ones of the storage devices (¶19: “a maximum read time and/or a maximum write time, a number of read operations, a number of write operations, or other statistics and indicators for different data centers of the storage volume.”).
Given the teaching of Nambiar, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teaching of Furtak in order to integrate a feature in which a separate set of statistics can be generated for storage device. One of ordinary skill in the art would have been motivated to do so because Nambiar recognizes that by implementing this feature a storage device can detect anomalies across a variety of different statistics that are associated with the host devices (¶19). 
Regarding Claim 5
Furtak does not disclose the following limitation “wherein the sets of statistics generated for the respective ones of the storage devices each comprise one or more of: number of read operations per second; number of write operations per second; average length of read operations; and average length of write operations.”
Nambiar discloses:
The apparatus of claim 4 wherein the sets of statistics generated for the respective ones of the storage devices each comprise one or more of: number of read operations per second; number of write operations per second; average length of read operations; and average length of write operations (¶19: “a maximum read time and/or a maximum write time, a number of read operations, a number of write operations, or other statistics and indicators for different data centers of the storage volume.”).
Given the teaching of Nambiar, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teaching of Furtak in order to integrate a feature in which a separate set of statistics can be generated for storage device. One of ordinary skill in the art would have been motivated to do so because Nambiar recognizes that by implementing this feature a storage device can detect anomalies across a variety of different statistics that are associated with the host devices (¶19).
Regarding Claim 7
Furtak does not disclose the following limitation “wherein the sets of statistics generated for the respective ones of the storage devices each comprise number of host devices communicating with the corresponding storage device”
Nambiar discloses:
The apparatus of claim 4 wherein the sets of statistics generated for the respective ones of the storage devices each comprise number of host devices communicating with the corresponding storage device (¶19: “A maximum read time and/or a maximum write time, a number of read operations, a number of write operations, or other statistics and indicators for different data centers (host device) of the storage volume”; ¶30: “FIG. 1 illustrates a diagram of an example network environment 100 for distributed data storage, access, and management. The network environment 100 can include multiple sites 120A, 120B, 120C, 120N (collectively “sites 120” hereinafter) for hosting data”).
Given the teaching of Nambiar, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teaching of Furtak in order to integrate a feature in which a separate set of statistics can be generated for storage device for different data centers (host device). One of ordinary skill in the art would have been motivated to do so because Nambiar recognizes that by implementing this feature a storage device can detect anomalies across a variety of different statistics that are associated with the host devices (¶19).
Regarding Claim 8
Furtak does not disclose the following limitation “wherein each of the sets of statistics further includes identifiers of the host devices communicating with the corresponding storage device”
Nambiar discloses:
The apparatus of claim 7 wherein each of the sets of statistics further includes identifiers of the host devices communicating with the corresponding storage device (¶19: “A maximum read time and/or a maximum write time, a number of read operations, a number of write operations, or other statistics and indicators for different data centers (host device) of the storage volume”; ¶30: “FIG. 1 illustrates a diagram of an example network environment 100 for distributed data storage, access, and management. The network environment 100 can include multiple sites 120A, 120B, 120C, 120N (host device identifiers) (collectively “sites 120” hereinafter) for hosting data”).
Given the teaching of Nambiar, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teaching of Furtak in order to integrate a feature in which a separate set of statistics can be generated for storage device for different data centers (host device). One of ordinary skill in the art would have been motivated to do so because Nambiar recognizes that by implementing this feature a storage device can detect anomalies across a variety of different statistics that are associated with the host devices (¶19).
Regarding Claim 16
The computer program product of claim 15 wherein generating statistics relating to the received storage access protocol commands comprises generating separate sets of statistics for respective ones of the storage devices (Refer to claim 4 rejection).
Regarding Claim 19
The method of claim 18 wherein generating statistics relating to the received storage access protocol commands comprises generating separate sets of statistics for respective ones of the storage devices (Refer to claim 4 rejection).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furtak (US 2021/0281591 A1), in view of Nambiar (US 2019/0163371 A1), and in further view of Volpe (US 10,593,380 B1).
Furtak and Nambiar do not disclose the following limitation “wherein the sets of statistics generated for the respective ones of the storage devices each comprise number of management commands per second for the corresponding storage device.”
Volpe discloses:
The apparatus of claim 4 wherein the sets of statistics generated for the respective ones of the storage devices each comprise number of management commands per second for the corresponding storage device (Claim 6: “Statistics associated with the transaction commands further comprises: measuring a total number of read operations performed by the storage-class memory during the active time period”).
Given the teaching of Volpe, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teaching of Furtak and Nambiar in order to integrate a feature in which a statistic showcases the number of commands that are generated within a storage device during a period of time (could be per second). One of ordinary skill in the art would have been motivated to do so because Volpe recognizes that by implementing this feature a host device can detect anomalies in a storage device if the expected number if commands within a certain time exceeds a threshold value (Volpe claim 6).
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furtak (US 2021/0281591 A1) and in further view of Fullbright (US 2017/0315801 B1).
Furtak does not disclose the following limitation “wherein generating statistics relating to the received storage access protocol commands comprises generating, for each of the received storage access protocol commands, a per-command record comprising one or more of: an identifier of the particular host device that directed the command; an identifier of the storage device to which the command was directed; a command type; command data transfer offset and data transfer length; and a timestamp associated with the command; wherein the statistics are generated based at least in part on the per-command records generated for the respective received storage access protocol commands”
Fullbright discloses: 
The apparatus of claim 1 wherein generating statistics relating to the received storage access protocol commands comprises generating, for each of the received storage access protocol commands, a per-command record comprising one or more of: an identifier of the particular host device that directed the command; an identifier of the storage device to which the command was directed; a command type; command data transfer offset and data transfer length; and a timestamp associated with the command; wherein the statistics are generated based at least in part on the per-command records generated for the respective received storage access protocol commands (¶56: “When an IDE element requests data access, the storage manager generates an identifier for the request (e.g., timestamp and request type). The storage manager creates an entry in the indexing structure with the request identifier and a requestor identifier. For example, the storage manager can create an entry for a compiler requesting a write of compiler output to one of multiple storage allocated to the IDE.”).
Given the teaching of Fullbright, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teaching of Furtak in order to integrate a feature in which a host device generates a record of a timestamp with each command type (request type) that is associated with the storage device. One of the ordinary skill would have been motivated to do so because Fullbright recognizes that by implementing this feature a storage manager that is associated with the host device can compile the requested data of a storage device which can then be used to find anomalies in the storage device (¶56).
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furtak (US 2021/0281591 A1) and in further view of Mixer (US 2018/0041529 B1).
Regarding Claim 10
Furtak does not disclose the following limitation “wherein processing the generated statistics in a machine learning system trained to recognize anomalous access patterns to the storage devices over the storage area network comprises: offloading the generated statistics from the storage system to at least one external server that implements the machine learning system; and processing the generated statistics in the machine learning system implemented by the at least one external server”
Mixer discloses:
The apparatus of claim 1 wherein processing the generated statistics in a machine learning system trained to recognize anomalous access patterns to the storage devices over the storage area network comprises: offloading the generated statistics from the storage system to at least one external server that implements the machine learning system; and processing the generated statistics in the machine learning system implemented by the at least one external server (¶51: “A local user network access device that supports external/public network connectivity and information communication by one or more user devices; detecting anomalies within a behavior associated with Internet usage through machine learning algorithms and initiating steps to report on and prevent further occurrence of the traffic anomalies, by generating (block 916) one or more alerts and updating (block 918) a server database.”).
Given the teaching of Mixer, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teaching of Furtak in order to integrate a feature in which an external service can use machine learning in order to detect anomalies within an associated server. One of the ordinary skill would have been motivated to do so because Mixer recognizes that by implementing this feature the external server can then send an alert to the associated server that an anomaly has been detected and initiate a mitigation program in order to combat the detected anomaly (¶51).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furtak (US 2021/0281591 A1) and in further view of Hahn (US 2021/0390179 A1).
Regarding Claim 11
Furtak does not disclose the following limitation “wherein processing the generated statistics in a machine learning system trained to recognize anomalous access patterns to the storage devices over the storage area network comprises processing the generated statistics utilizing at least one of a Gaussian mixture model (GMM) and a Holt-Winters model”
Hahn discloses: 
The apparatus of claim 1 wherein processing the generated statistics in a machine learning system trained to recognize anomalous access patterns to the storage devices over the storage area network comprises processing the generated statistics utilizing at least one of a Gaussian mixture model (GMM) and a Holt-Winters model (¶207: The semi-predictable storage operations 708 may be deemed to comprise an anomaly in response to one or more of latency data 626 and/or historical data satisfying one or more logic operations of the anomaly detector 710. In order to detect anomalies, the anomaly detector 710 may comprise logic that implements a Support-Vector-Machine (SVM) linear variant method, such as a one-class SVM, a Gaussian-Mixture-Model (GMM) method, a density-based variant detection method, a replicator neural network, a cluster-based variant detection method, and/or a K-means detection method. The anomaly detector 710 may analyze a set of latency data over a historical time period.”).
Given the teaching of Hahn, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teaching of Furtak in order to integrate a feature in which a storage network uses a Gaussian mixture model (GMM) in order to detect anomalies. One of the ordinary skill would have been motivated to do so because Hahn recognizes that by implementing a GMM a host device can detect latency anomalies in a storage device (¶207).
Claims 13, 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furtak (US 2021/0281591 A1) and in further view of Mallick (US 2020/0204495 A1).
Regarding Claim 13
Furtak does not disclose the following limitation “wherein the host device further comprises a multi-path layer comprising at least one multi-path input-output driver configured to control delivery of input- output operations to the storage devices of the storage system over selected ones of a plurality of paths through the storage area network, and wherein the at least one processing device is further configured to provide the alert to the multi-path input-output driver”
Mallick discloses:
The apparatus of claim 1 wherein the host device further comprises a multi-path layer comprising at least one multi-path input-output driver configured to control delivery of input- output operations to the storage devices of the storage system over selected ones of a plurality of paths through the storage area network, and wherein the at least one processing device is further configured to provide the alert to the multi-path input-output driver (¶3: The multi-path layer illustratively comprises at least one multi-path input-output (MPIO) driver configured to process input-output (TO) operations of at least one host device. The multi-path layer in such arrangements can be configured to dynamically monitor payload sizes of the IO operations selected for delivery over respective paths between a host device and the storage system in a manner that allows oversubscription conditions to be accurately and efficiently detected, while possibly also avoiding altogether one or more additional oversubscription conditions that might otherwise have arisen absent the detection (alert) and automated actions triggered by the detection).
Given the teaching of Mallick, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teaching of Furtak in order to integrate a feature in which a storage network comprises of a multi-path input-output driver that is configured to control delivery of input-output operations to the storage devices. One of the ordinary skill would have been motivated to do so because Hahn recognizes that by implementing a multi-path input-output driver a storage unit can ensure that it is not oversubscribed with traffic; and, if an oversubscription is given an alert will be produced and a mitigation action will take place in order to deal with the oversubscribed traffic to the storage unit (¶3). 
Regarding Claim 14 
Furtak does not disclose the following limitation “wherein the multi-path input-output driver is configured to initiate one or more remediation actions responsive to the alert”
Mallick discloses:
The apparatus of claim 13 wherein the multi-path input-output driver is configured to initiate one or more remediation actions responsive to the alert (¶5: The one or more automated actions are illustratively configured to resolve the detected oversubscription condition, for example, by altering a scheduling algorithm, load balancing algorithm or other type of algorithm utilized in selecting IO operations for particular paths. Such automated actions can also advantageously permit the avoidance of additional oversubscription conditions that might otherwise have arisen.).
Given the teaching of Mallick, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teaching of Furtak in order to integrate a feature in which a storage network that comprises of a multi-path input-output driver has a mitigation action when an alert occurs. One of the ordinary skill would have been motivated to do so because Hahn recognizes that by implementing a mitigation action a load balancing algorithm will help alleviate the traffic that is being produced to an oversubscribed storage unit (¶3).
Regarding Claim 17
The computer program product of claim 15 wherein the host device further comprises a multi-path layer comprising at least one multi-path input-output driver configured to control delivery of input-output operations to the storage devices of the storage system over selected ones of a plurality of paths through the storage area network, and wherein the at least one processing device is further configured to provide the alert to the multi-path input-output driver (Refer to Claim 13 Rejection).
Regarding Claim 20
The method of claim 18 wherein the host device further comprises a multi-path layer comprising at least one multi-path input-output driver configured to control delivery of input- output operations to the storage devices of the storage system over selected ones of a plurality of paths through the storage area network, and wherein the at least one processing device is further configured to provide the alert to the multi-path input-output driver (Refer to Claim 13 Rejection).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD ABDULLAH whose telephone number is 571-272-1531. The examiner can normally be reached on Monday-Friday 9am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LYNN FIELD can be reached on 571-272-2092.
Information regarding the status of an application may be obtained from the Patent Application Information
Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or
Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-
786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAAD AHMAD ABDULLAH/             Examiner, Art Unit 2431                                                                                                                                                                                           	
/LYNN D FEILD/             Supervisory Patent Examiner, Art Unit 2431